       Case 4:19-cv-07271-JST Document 11 Filed 11/20/19 Page 1 of 2




 1   Kevin D. Sullivan (SBN 270343)
     David M. Prager (SBN 274796)
 2   EPSTEIN BECKER & GREEN, P.C.
 3   1925 Century Park East, Suite 500
     Los Angeles, CA 90067
 4   Telephone: 310.557.9576
     Facsimile: 310.943.2162
 5   ksullivan@ebglaw.com
 6   dprager@ebglaw.com
     Attorneys for Defendant
 7   HI-TECH PHARMACEUTICALS, INC.
 8
 9                             UNITED STATE DISTRICT COURT
10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12   ALLISON OTTESEN, et al.,                CASE NO. 4:19-cv-07271-DMR
13                       Plaintiff,          [CLASS ACTION]
14
                  v.                         STIPULATION TO EXTEND
15                                           DEFENDANT’S TIME TO RESPOND TO
16   HI-TECH PHARMACEUTICALS, INC.,          COMPLAINT

17                       Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
                                           STIPULATION TO EXTEND DEFENDANT’S
                                                TIME TO RESPOND TO COMPLAINT
         Case 4:19-cv-07271-JST Document 11 Filed 11/20/19 Page 2 of 2




 1           WHEREAS, Plaintiffs Allison Ottesen, Sean Allen, and Lauren Accardi (collectively,

 2   “Plaintiffs”) filed their Complaint on November 4, 2019;

 3           WHEREAS, Plaintiffs served their Complaint on Defendant Hi-Tech Pharmaceuticals,

 4   Inc. (“Defendant”), on November 7, 2019;

 5           WHEREAS, absent an order or agreement otherwise, Defendant’s response to the

 6   Complaint is due to be filed no later than November 29, 2019;

 7           WHEREAS, counsel for Defendant sought and obtained the consent of Plaintiffs’

 8   attorneys for an extension of the time to respond to the Complaint to Monday, December 30,

 9   2019;

10           NOW IT IS SO STIPULATED by and between the parties that:

11           1.     Defendant’s response to the Complaint shall be filed no later than December 30,

12   2019.

13
14   DATED:         November 20, 2019                   EPSTEIN BECKER & GREEN, P.C.

15                                                By: /s/ Kevin D. Sullivan
                                                      Kevin D. Sullivan
16                                                    David M. Prager
                                                      Attorneys for Defendant
17                                                    HI-TECH PHARMACEUTICALS, INC.
18
19   DATED:         November 20, 2019                   BURSOR & FISHER, P.A.
20                                                By: /s/ L. Timothy Fisher1
21                                                    Yitz Kopel
                                                      Attorneys for Plaintiffs
22                                                    ALLISON OTTESEN, SEAN ALLEN, and
                                                      LAUREN ACCARDI
23
24
25
26
27
     1
      The electronic filer hereby attests that L. Timothy Fisher, on whose behalf this filing is jointly
28   submitted, has concurred in this filing’s content and has authorized the electronic filer to file this
     document.
                                                     -2-
                                                      STIPULATION TO EXTEND DEFENDANT’S
                                                           TIME TO RESPOND TO COMPLAINT
